Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONFIGURABLE POINTING DEVICE WITH CONFIGURATION MODE INDICATION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolff-Peterson et al., US 2010/0315340 A1 (hereinafter “Wolff-Peterson”).
Regarding claim 1, Wolff-Peterson teaches a pointing device (see at least FIG. 1, illustrating navigation device 100 and described at [0012]) comprising: 
a plurality of buttons disposed on a body (see at least FIG. 1, illustrating buttons 104, 106, 108 and 110 with fifth button 114 described at [0012]); 
a scrolling mechanism to transition between a plurality of configuration categories when the pointing device is in a configuration mode (see at least FIG. 1, illustrating scroll wheel 112 and described at [0012] capable of various modes as described at FIG. 6 capable of switching from CPI or DPI when depressing button 114 at step 620 and at [0040], further see at least [0034] specifically describing using the scroll wheel to scroll through the menu options presented when in the configuration mode); and 
a light source to indicate a selected configuration category of the plurality of configuration categories when the pointing device is in the configuration mode (see at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a change to/from CPI or DPI as described at least at step 620 of FIG. 6 and [0040]; alternatively display 204 and 510 can be used to indicate the current configuration when in a configuration selection mode [0009] and [0016]-[0017] wherein the operation state of the device 100 can be indicated by a combination of the display 510 and the light 116).

Regarding claim 2, Wolff-Peterson teaches the pointing device of claim 1 (see above), wherein the pointing device is to enter the configuration mode without an external component by activating a button of the plurality of buttons of the pointing device (see at least [0021] describing FIGS. 5 and 6, further at [0034] describing customization and configuration mode therein; the operation of the pointing device is without external components involved, further see at least [0040] describing entering a different mode of operation for navigation device 100 by depressing button 114 at step 620 of FIG. 6, also noting that the device 100 is operational without the computing device it may be connected to at least at [0043]).

Regarding claim 3, Wolff-Peterson teaches the pointing device of claim 2 (see above), wherein the pointing device is to exit the configuration mode and save selected settings by activating the button of the pointing device (See at least FIGS. 5 and 6 and [0033]-[0034] describing storing the program selections in a profile, selecting a particular profile and then being able to use the device 100 for such an operation therein). 

Regarding claim 5, Wolff-Peterson teaches the pointing device of claim 1 (see above), wherein each configuration category of the pointing device is indicated by a different color of the light source (see at least [0017] describing notification device 512 of FIG. 5 and 116 of FIGS. 1-3 with various illumination colors representing various states).

Regarding claim 6, Wolff-Peterson teaches the pointing device of claim 1 (see above), wherein a button of the plurality of buttons is to select the configuration category of the pointing device when the pointing device is in the configuration mode (see at least FIG. 6 and [0034] describing navigation of the menu options by way of display, that can be navigated by using one or more of the buttons and/or scroll wheel).

Regarding claim 7, Wolff-Peterson teaches the pointing device of claim 1  (see above), wherein the plurality of configuration categories include a polling rate, a lift off distance, an amount of dots per inch (DPI), a type of lighting, or combinations thereof (see at least [0033] describing DPI as a configurable parameter and lighting configuration at [0017] and various configurations described at least at [0022]-[0030] including frequency reporting to the computing device the navigation device 100 is connected to). 

Regarding claim 13, it is similar in scope to claim 1 above, the only difference being claim 13 is directed to a non-transitory machine-readable medium storing instructions (see at least [0010]) that, when executed by a processing resource (see at least FIG. 5 and controller 506 or alternatively processor 702 in FIG. 7), operate as the device in claim 1.  Therefore, claim 13 is similarly analyzed and rejected as claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff-Peterson et al., US 2010/0315340 A1 (hereinafter “Wolff-Peterson”) in view of Krah et al., US 2006/0274042 A1 (hereinafter “Krah”).
Regarding claim 4, Wolff-Peterson discloses the pointing device of claim 1 (see above) providing a way (light) to indicate the selected configuration category of the pointing device when the pointing device is in the configuration mode (see at least FIG. 1 illustrating light-emitting device 116 near the . 
However, Wolff-Peterson does not explicitly disclose the navigation device is comprising an audio mechanism to emit a sound to indicate a selected configuration category. 
In the same field of endeavor, Krah discloses a programmable and configurable mouse device 20 (FIG. 1 and describing configurability of the mouse [0149]) that is comprising an audio mechanism to emit a sound to indicate a selected configuration category (see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with 486A described at [0136]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson to incorporate the audio feedback and speakers when configuring the device as disclosed by Krah because the references are within the same field of endeavor, namely, programmable and configurable navigation devices (e.g., mice). The motivation to combine these references would have been to improve feedback to the user while configuring and operating a mouse conveniently (see Krah at least at [0013]-[0016] and [0149]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 8, Wolff-Peterson discloses a pointing device (see at least FIG. 1, illustrating navigation device 100 and described at [0012]) comprising: 
buttons to transition the pointing device into a configuration mode  (see at least FIG. 1, illustrating buttons 104, 106, 108 and 110 with fifth button 114 described at [0012], further see at least [0034] describing the buttons used for selection of configuration mode ); 
a scrolling mechanism to transition between a plurality of settings when the pointing device is in the configuration mode (see at least FIG. 1, illustrating scroll wheel 112 and described at [0012] capable of various modes as described at FIG. 6 capable of switching from CPI or DPI when depressing button 114 at step 620 and at [0040], further see at least [0034] specifically describing using the scroll wheel to scroll through the menu options presented when in the configuration mode); and 
indicate selection of a setting of the plurality of settings when the pointing device is in the configuration mode (see at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a change to/from CPI or DPI as described at least at step 620 of FIG. 6 and [0040]; alternatively display 204 and 510 can be used to indicate the current configuration when in a configuration selection mode [0009] and [0016]-[0017] wherein the operation state of the device 100 can be indicated by a combination of the display 510 and the light 116). 
However, Wolff-Peterson does not explicitly disclose the mouse device comprises an audio mechanism to emit a sound to indicate selection. 
In the same field of endeavor, Krah discloses a programmable and configurable mouse device 20 (FIG. 1 and describing configurability of the mouse [0149]) that is comprising an audio mechanism to emit a sound to indicate a selection (see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with audio feedback device 486A described at [0137]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson to incorporate the audio feedback and speakers 

Regarding claim 9, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), further comprising a motor to provide haptic feedback to indicate the setting of a configuration category when the pointing device is in the configuration mode (see Krah at [0146] and FIG. 16 describing haptic mechanism 486B, which when in a configuration mode as described by Krah at [0149]-[0152] would provide haptic feedback along with every change as would be understood by one of ordinary skill).

Regarding claim 10, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), wherein the buttons are to select a configuration category of the pointing device when the pointing device is in the configuration mode (see Wolff-Peterson at least FIG. 6 and [0034] describing navigation of the menu options by way of display, that can be navigated by using one or more of the buttons and/or scroll wheel).

Regarding claim 11, Wolff-Peterson in view of Krah discloses the pointing device of claim 10 (see above), further comprising a light source to indicate the setting of the configuration category when the pointing device is in the configuration mode (see at least FIG. 1 illustrating light-emitting device 116 near the scroll wheel 112 described at [0012] and [0017] and operation of which indicating a . 

Regarding claim 12, Wolff-Peterson in view of Krah discloses the pointing device of claim 8 (see above), further comprising a light source to indicate a configuration category by flashing a different number of times for each configuration category (see at least Krah at [0143] describing visual feedback generator 486c which when in a configuration mode as described by Krah at [0149]-[0152] would blink along with every change as would be understood by one of ordinary skill). 

Regarding claim 14, Wolff-Peterson discloses the medium of claim 13 (see above). 
However, Wolff-Peterson does not explicitly disclose the mouse device comprises storing instructions to send a second signal to an audio mechanism to indicate the selected configuration category responsive to the determination of the configuration category. 
In the same field of endeavor, Krah discloses a programmable and configurable mouse device 20 (FIG. 1 and describing configurability of the mouse [0149]) that is storing instructions to send a second signal to an audio mechanism to indicate the selected configuration category responsive to the determination of the configuration category (see at least [0149]-[0152] describing configuration of the device and further see at least FIG. 16 with audio feedback device 486A described at [0137]-[0138] describing audio feedback during input, which would happen while configuring the mouse at [0149]-[0152]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the configurable mouse of Wolff-Peterson to incorporate the audio feedback and speakers 

Regarding claim 15, Wolff-Peterson in view of Krah discloses the medium of claim 14 (see above), storing instructions to send a third signal to the pointing device to provide haptic feedback indicative of the selected configuration category responsive to the determination of the configuration category (see Krah at [0146] and FIG. 16 describing haptic mechanism 486B, which when in a configuration mode as described by Krah at [0149]-[0152] would provide haptic feedback along with every change as would be understood by one of ordinary skill). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623      
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623